Title: To Benjamin Franklin from Richard Bache, [3 November 1772]
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured sir
Philad[elphia, Nov. 3, 1772]
I have to acknowledge Receipt [of your letter of?] 22 August per Falconer. Captain Falconer has left his Ship, as she is going to Carolina for a Frieght of Rice, he purposes staying at Home this Winter.
At the Request of Mr. Baynton, I send you an Extract of a Letter from Mr. Hooper a surveyor, to him, respecting the Western Boundary of this Province &c. with his sentiments thereon. Also a number of Remarks of Mr. Morgan, which may be usefull to the Proprietors of the new Colony (should it take Place) in regard to the Mode of Settlement, granting of Land &c. I would have had Mr. Baynton to have sent them himself, but he [was afraid?] of being troublesome, therefore has put the Matter upon me. I cant help mentioning one thing to you, as a Matter [that?] will greatly impede the Settlement of the new Colony, and which has already alarmed and discouraged many People from setling to the Westward, and that is, the demolishing and abandoning, Fort Pitt, for which, it is said, Orders are issued. I am told that Governor Penn has applied to General Gage for a Respite of these Orders, ’till [he can hear again from?] Home respecting the Matter. If so [torn] the Proprietors of the new Colony to back [torn] that Pitsburg may be continued a Garrison Town.
My Mother, Sally and Ben are all well, they join in love to yourself, Mrs. Stevenson, Mrs. Hewson &c. with Dear sir Your truly Affectionate son
Richd: Bache

Permit me to congratulate you on your late honorary Appointment in France.

Dr. Franklin
